Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on January 13, 2022 is acknowledged.

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2022.

Therefore, after the election, claims 16-20 are withdrawn, and claims 1-15 are pending for examination, as filed August 14, 2020.

Specification
The disclosure is objected to because of the following informalities: (1) In the Brief Description of the Drawings, figure 1D should be noted.  (2) In the Brief Description of the Drawings and Detailed Description sections, reference are made to figures 1(a), 1(b), 1(c), 1(d), 2(a), 2(b), 5(a) and 5(b), however, these should be made to figures 1A, 1B, 1C, 1D, 2A, 2B, 5A and 5B, respectively, to match up to the correct style used in the figures.  (3) at page 4, line 2, it should be clarified that PCT/US2017/049187 has published as WO 2018/044930.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 refers to “printing” an article, but simply describes “depositing” and galvanic replacement steps. It is unclear if any depositing and galvanic replacement will give “printing” or a further specific depositing and galvanic replacement is required to be considered “printing”. For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 14, line 1, “the three dimensional article” lacks antecedent basis, as it is not indicated in claim 1 that the article is specifically a “three dimensional article”.
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adzic (US 2010/0099012).
Claim 1: Adzic teaches a method of forming an article (abstract).  The method includes depositing an initial layer (note 14) of transition metal (such as copper) on a substrate (such as nanorod 20) (note 0079, 0085, figure 1). The depositing of the initial layer can be considered “selective” as a submonolayer or  a monolayer can be provided, for example ( abstract, 0017, 0080, for example). Then, the initial layer of the transition metal (copper) is replaced with a noble metal layer  (note 18 of Pt) in a galvanic replacement process reaction (note figure 1, 0080-0081, 0086).  As to step (c) of selectively depositing an additional layer of transition metal on the noble metal layer, and step (d) of at least partially replacing the additional layer of the transition metal with an additional noble metal layer via a galvanic replacement reaction and step (e)  of repeating steps (c) and (d) until the article is completed, Adzic further teaches repeated cycles of depositing the non-noble metal (such as copper)  (so step (c) as claimed) followed by galvanic displacement by the more noble metal (so step (d) as claimed), allowing multilayers to be applied and ensure complete coverage (note 0017, 0081), and where the repetition can be repeated any number of times (0087).  Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adzic to optimize the number of cycles of additional layer of selective transition metal deposition followed by galvanic replacement with a noble metal layer to give the desired number of layers and complete coverage desired for the specific article to be formed, and as a result providing the desired steps (c), (d) and (e) as claimed, and completing the article.  Since all the depositing and replacing steps claimed would be provided, the printing of an article as claimed is understood to be provided.
Claim 2: the transition metal layers would be electrodeposited by the process of Adzic (note 0013, 0017, 0077, 0081).
Claim 6: the deposited transition metal (copper) layers would be contacted with noble metal salt solution (note 0080, 0081).
Claim 7: the noble metal layers can be from Groups 8-11 of the Periodic Table, such as Pt (note 0080-0081).
Claim 9: the article would have structural features on the nanometer scale, for example (note 0019, for example).

Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/044930 (hereinafter ‘930) in view of Adzic (US 2010/0099012).
Claim 1: ‘930 teaches a method for forming an article (abstract, 00046).  The method includes selectively depositing an initial layer of transition metal  oxide (Cu2O) on a substrate and then at least partially replacing the initial layer of Cu2O with a noble metal (such as gold) layer  via a galvanic replacement reaction (note figures 3A-3B, abstract, and 00043-00045, 00048).  The process can be used to fabricate integrated circuits, print interconnections, perform three dimensional patterning of circuits, electrocatalyst patterning, etc. (note 0047).
As to step (c) of selectively depositing an additional layer of transition metal or metal oxide on the noble metal layer, and step (d) of at least partially replacing the additional layer of the transition metal or metal oxide with an additional noble metal layer via a galvanic replacement reaction and step (e)  of repeating steps (c) and (d) until the article is completed, ‘930 does not specifically teach the additional steps, however, Adzic teaches a method of forming an article (abstract).  The method includes depositing an initial layer (note 14) of transition metal (such as copper) on a substrate (such as nanorod 20) (note 0079, 0085, figure 1). The depositing of the initial layer can be considered “selective” as a submonolayer or  a monolayer can be provided, for example ( abstract, 0017, 0080, for example). Then, the initial layer of the transition metal (copper) is replaced with a noble metal layer  (note 18 of Pt) in a galvanic replacement process reaction (note figure 1, 0080-0081, 0086).  Adzic further teaches repeated cycles of depositing the non-noble metal (such as copper)  (so step (c) as claimed) followed by galvanic displacement by the more noble metal (so step (d) as claimed), allowing multilayers to be applied and ensure complete coverage (note 0017, 0081), and where the repetition can be repeated any number of times (0087).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘930 to provide a step (c) of selectively depositing an additional layer of transition metal oxide on the noble metal layer, and step (d) of at least partially replacing the additional layer of the transition metal oxide with an additional noble metal layer via a galvanic replacement reaction and step (e)  of repeating steps (c) and (d) until the article is completed as suggested by Adzic with an expectation of providing a desirable amount of noble metal and ensuring complete coverage, since ‘930 indicates how a first material (transition metal oxide such as Cu2O) can be selectively deposited and then a layer formed with galvanic replacement of the first layer material with a noble metal to allow forming articles, and Adzic indicates how when providing a layer of a first material (here copper) to be then replaced with a noble metal layer by galvanic reaction, it is known to repeat the selective first material depositing and replacement forming of a noble metal layer to allow multilayers of a desired amount and complete noble metal coverage to be provided, and therefore, it would have been obvious to optimize the number of repetitions of the steps for the specific article to be formed to give the needed amount of noble metal for that article, and as a result providing the desired steps (c), (d) and (e) as claimed, and completing the article.  Since all the depositing and replacing steps claimed would be provided, the printing of an article as claimed is understood to be provided, and ‘930 also notes that the process can be used for print interconnections (00045).
Claim 2: ‘930 indicates depositing the Cu2O by electrodeposition (00032), and with the suggested repeating of the process the additional Cu2O would be provided by the same method. 
Claim 3: ‘930 indicates that the initial layer of Cu2O would be irradiated in selected areas (note 00043-00044, figure 3A), and with the suggested repeating of the process the additional Cu2O would be irradiated by the same method.
Claim 4:’930 indicates to dissolve non-irradiated areas of the initial layer (note 00044, claim 1, and with the suggested repeating of the process the additional Cu2O would be dissolved by the same method.
Claim 5: ‘930 indicates that the initial layer comprises Cu2O (note 00044-00045, for example) with the suggested repeating of the process the additional layers of transition metal oxide would also be Cu2O.
Claim 6: ‘930 provides that the initial layer would be contacted with noble metal salt solution (note figure 3B, 00045, 00048), and with the suggested repeating of the process the additional noble metal would be provided by the same method.
Claim 7: ‘930 provides that the noble metals can be gold or silver, etc. for the initial layer (00045), and with the suggested repeating of the process the additional noble metal would be provided by the same method.
Claim 8: Adzic indicates how it can be desired to have a substrate – first noble metal layer – second noble metal layer (note how there can be a substrate, a shell that can be a noble metal such as gold, and then the further treatment with giving a noble metal layer such as Pt, note 0016, 0080-0081).  Therefore, when providing the repeated layers, it would have been obvious that different noble metals would be acceptably used for different layers to provide a desirable structured article.
Claim 9: ‘930 indicates that Cu2O can be patterned to have sub-millimeter features, which would include micron and nanometer scale (note 00010).  Adzic would indicate forming articles of nanometer scale (note 0019). Therefore, it would have been obvious to one of ordinary skill in the art to optimize the article feature size based on the desired article to form and to predictably and acceptably provide the feature size of at least nanometer and micron scale.
Claim 10: As to the noble metal layer thicknesses, since the process can be repeated to get the number of layers desired as discussed for claim 1, which would build up the thickness, it would have been obvious to optimize the thickness for the specific article made, giving a thickness in the claimed range.
Claim 14: As to a three dimensional article with including transition metal oxide between adjacent noble metal layers, this would appear to be acceptable from ‘930, which in figure 3A-3B shows conductive layer 304 then Cu2O then Au layer, where layer 304 can also be gold (note 00033 – note gold on glass for substrate, 00045), which would be 3-D from the buildup of the layers in a pattern, and note ‘930 at 00046 making three dimensional patterning of circuits.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘930 in view of Adzic as applied to claims 1-10 and 14 above, and further in view of Takahira et al (US 5952713).
Claims 11-13: As to separating the article from the substrate (claim 11), and coupling the article to a secondary substrate (claim 12), where the secondary substrate comprises an electrically insulating  material or polymeric material (claim 13).
‘930 indicates how integrated circuits can be formed, etc (note 00046), with the coating with gold (00045, 00048).
Takahira further describes how it is known to provide circuit application on IC cards where a circuit pattern 23 of gold, for example, can be provided on a first transfer substrate 21  and transferred (coupled) to the desired substrate 1 (secondary substrate) (figure 10, column 7, lines 25-35), where the substrate 1 can be a polymeric material (column 5, lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify ’930 in view of Adzic to provide forming the article such as a circuit pattern on one substrate, and then remove from that substrate and transfer to and couple to a secondary substrate, where the secondary substrate is a polymeric material as suggested by Takahira with an expectation of predictably acceptable results, since ‘930 can form circuits such as integrated circuits with gold, and Takahira shows how it is known to provide a circuit pattern on one substrate, and then remove from that substrate and transfer to and couple to (understood would couple to, in order to keep the circuit on the substrate) a secondary substrate, where the secondary substrate is a polymeric material.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘930 in view of Adzic as applied to claims 1-10 and 14 above, and further in view of the admitted state of the prior art (hereinafter APA).
Claim 15: As to providing the initial layer and additional layer of Cu2O selectively deposited according to digital design data, ‘930 indicates patterned/selective deposition of the initial layer (note 00043-00044, figures 2A-C, 3A-B), and it would be understood that the same patterned deposition would be applied to the additional layers, as they repeat the first deposition. ‘930 notes that the process includes performing three dimensional patterning of circuits, for example (00046).
As to the use of digital design data, APA indicates additive manufacturing generally encompasses processes where digital 3-dimensional design data is employed to fabricate an article or component in layers by material deposition and processing (note page 1, lines 15-25 of the specification as filed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify ’930 in view of Adzic to provide using digital design data for the application of the Cu2O layers as suggested by APA to provide a predictably acceptable pattern formation, since the process of ‘930 in view of Adzic would form built up layering of Cu2O and noble metal, with patterning application of the Cu2O and ‘930 indicates three dimensional patterning can occur, and this would give an additive manufacturing type processing, and APA indicates that with additive manufacturing it is conventional to use digital design data for layer processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718